UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-29819 ALLIQUA, INC. (Exact name of registrant as specified in its charter) Florida 58-2349413 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 850 Third Avenue Suite 1801 New York, New York 10022 (Address of principal executive offices) (Zip Code) (646) 218-1450 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ The number of shares of the registrant’s common stock, $0.001 par value, outstanding as of August 13, 2013 was 310,131,415. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 PART II – OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. Mine Safety Disclosures 27 Item 5. Other Information 27 Item 6. Exhibits 27 2 Table of Contents ITEM 1. FINANCIAL STATEMENTS ALLIQUA, INC. AND SUBSIDIARIES Consolidated Balance Sheets Six Months Ended June 30, 2013 and Year Ended December 31, 2012 June 30, December 31, Assets (Unaudited) Current Assets Cash and Cash Equivalents $ $ Accounts Receivable, net Due from Employees Inventories Prepaid Expenses Total Current Assets Property and Equipment, net Intangibles, net Goodwill Other Assets Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities Accounts Payable $ $ Accrued Expenses Deferred Income Deferred Rent Payable - Derivative Liability Total Current Liabilities Long-term Liabilities Deferred Rent Payable Deferred Tax Liability Total Liabilties Commitments and Contingencies Stockholders' Equity Preferred stock, par value $0.001; 1,000,000 shares authorized, no shares issued and outstanding - - Common stock, par value $0.001per share; 500,000,000 shares authorized; 310,131,415 shares issued and outstanding at June 30, 2013 and 259,202,434 shares issued and outstanding at December 31, 2012 Additional paid-in capital Shares to Be Issued - - Subscription receivable - ) Accumulated deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See notes to consolidated financial statements. 3 Table of Contents ALLIQUA, INC. AND SUBSIDIARIES Consolidated Statements of Operations (Unaudited) Three and Six Months Ended June 30, 2013 and 2012 For the Three Months Ended For the Six Months Ended June 30, June 30, Revenue, net $ Cost of Sales Gross Profit/(Loss) Operating Expenses General and Administrative, (inclusive of stock based compensation of $1,422,555 and $2,401,568 for the three and six month periods ending June 30, 2013- see Note 8) Research and Product Development Total Operating Expenses Loss from operations ) Other Income (Expense) Interest Expense ) Other Income - Interest Income 15 44 Change in Value of Warrant Liability - ) - Total Other Income (Expense) Income Tax Provision Net Loss $ ) $ ) $ ) $ ) Basic and Fully Diluted Loss per Share $ ) $ ) $ ) $ ) Weighted-Average Shares Outstanding - basic and diluted See notes to consolidated financial statements 4 Table of Contents ALLIQUA, INC. AND SUBSIDIARIES Consolidated Statements of Stockholders' Equity (Unaudited) For the Six Months Ended June 30, 2013 Common Stock Additional Paid-in Subscription Accumulated Total Stockholders' Shares Amount Capital Receivable Deficit Equity Balance, December 31, 2012 $ $ $ ) $ ) $ Issuance of common stock for cash, February 2013 - - Issuance of common stock for cash, April 2013, net of closing costs in the amount of $92,200 - - Issuance of common stock for cash, May 2013, net of closing costs in the amount of $31,300 - - Issuance of common stock for services, May 2013 - - Issuance of common stock for cash, June 2013, net of closing costs in the amount of $62,632 - - Issuance of common stock to related party for services, June 2013 - - Receipt of subscription receivable - Share based compensation - Fair value of rent provided by related party - Net loss - ) ) Balance, June 30, 2013 $ $ $
